122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Scanvinski J. HYMES, Plaintiff-Appellant,v.T.K. BRIDGES, Correctional Officer;  STEVEN CAMBRA, JR.,Warden;  JAMES GOMEZ, Director Department of Corrections;CHERYL BOLLES;  DAVID CARMICHAEL, Lt.;  DIANA CRANDALL, Lt.;MATTHEW BUECHNER, Sgt.;  DAVID SKERIK, Sgt.;  PATRICKSMITH, Sgt.;  MARK YAX, Sgt.;  WILLIAM WITT, CorrectionalOfficer;  KANDI CAIN, Correctional Officer;  DOUGLASBURRELL, Correctional Officer;  TERRY SCOTT;  DAVIDHEGELMEYER;  MARIE DOWNARD, Correctional Officer, TIMOTHYBIGSBY, Correctional Officer, Defendants-Appellees.
No. 97-15638.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Filed Aug. 28, 1997.

1
Appeal from the United States District Court for the Northern District of California Susan Yvonne Illston, District Judge, Presiding.


2
Before SCHROEDER, FERNANDEZ and RYMER, Circuit Judges


3
MEMORANDUM*


4
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


5
Our inquiry is limited to whether the district court has abused its discretion by denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).


6
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion by concluding that appellant's showing of probable success on the merits and the possibility of irreparable injury was insufficient to warrant the preliminary injunctive relief.  See id.;   see also Sports Form, Inc. v. United Press Int'l, Inc., 686 F.2d 750, 753 (9th Cir.1982) (stating legal standards governing issuance of preliminary injunction).  Neither are the court's factual findings clearly erroneous.  See Chandler, 83 F.3d at 1152.


7
The court also rejects appellant's arguments concerning the district:  court's evidentiary rulings.


8
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3